               Case 2:20-cr-00199-RAJ Document 17 Filed 12/11/20 Page 1 of 2




 1                                                     THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                         )   No. CR20-199-RAJ
 9                                                     )
                      Plaintiff,                       )
10                                                     )   ORDER GRANTING UNOPPOSED
                 v.                                    )   MOTION TO CONTINUE TRIAL
11                                                     )   DATE AND PRETRIAL MOTIONS
     IVO KIRILOV ATANASOV,                             )   DEADLINE
12                                                     )
                      Defendant.                       )
13                                                     )
14          THE COURT has considered Defendant’s unopposed motion to continue the

15   trial date and pretrial motions deadline in this matter and finds that:

16          (a) taking into account the exercise of due diligence, a failure to grant a

17   continuance in this case would deny counsel for the defendant the reasonable time

18   necessary for effective preparation due to counsel’s need for more time to review the

19   evidence, consider possible defenses, and gather evidence material to the defense, as set

20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

21          (b) a failure to grant such a continuance in this proceeding would likely result in

22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

23          (c) the additional time requested is a reasonable period of delay, as the defendant

24   has requested more time to prepare for trial, to investigate the matter, to gather evidence

25   material to the defense, and to consider possible defenses; and

26

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER CONTINUING TRIAL DATE                                     1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DEADLINE                                     Seattle, Washington 98101
       (United States v. Atanasov, CR20-199-RAJ) - 1                                (206) 553-1100
               Case 2:20-cr-00199-RAJ Document 17 Filed 12/11/20 Page 2 of 2




 1           (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4           (e) the additional time requested between the current trial date of January 25,
 5   2021 and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above.
 8           IT IS THEREFORE ORDERED that Defendant’s unopposed motion (Dkt. 15) is
 9   GRANTED. The trial date in this matter is continued to September 13, 2021. All
10   pretrial motions, including motions in limine, shall be filed no later than August 2,
11   2021.
12           IT IS FURTHER ORDERED that the period of delay from the date of this order
13   to the new trial date of September 13, 2021, is excludable time pursuant to 18 U.S.C. §§
14   3161(h)(7)(A) and (h)(7)(B)(iv).
15
16           DATED this 11th day of December, 2020.
17
18
19
                                                       A
                                                       The Honorable Richard A. Jones
20
                                                       United States District Judge
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER CONTINUING TRIAL DATE                                  1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DEADLINE                                  Seattle, Washington 98101
       (United States v. Atanasov, CR20-199-RAJ) - 2                             (206) 553-1100
